ORDER
AND NOW, this 11th day of February, 1997, after hearing on the issue of the sanction to be imposed in the above-captioned matter, it is hereby ORDERED:
1. The Stipulations of Fact and this Court's Conclusions of Law, entered December 10, 1996, are incorporated in accordance with C.J. D.R.P. 504(B);
2. Jeffrey Alan Smith, judge of the Forty-second Judicial District, is publicly  reprimanded for unnecessary and unjustified delay in rendering decisions;
3. In recognition of the Supreme Court's recent amendment of Rule 703
of the Rules of Judicial Administration, no additional sanction of probation for the purpose of supervision of the Respondent's workload is warranted;
4. A formal Memorandum concerning the Respondent's conduct shall follow issuance of this Order; and
5. The Clerk shall serve copies of this Order upon the parties.